PROMISSORY NOTE


Amount: $100,000
Dated as of December 1, 2011


1.  
For Value Received, Q Lotus Holdings, Inc. (“Obligor”) hereby promises to pay to
the order of Frank Powers (“Payee”) the principal sum of One Hundred Thousand
Dollars ($100,000), together with interest accruing thereon at the Interest Rate
of ten percent (10%) per annum in the manner described below with the entire
remaining balance of principal and interest due on February 1, 2012 (the
“Maturity Date”).  All payments due hereunder shall be made to Payee at the
address provided below for notice in lawful money of the United States of
America.



2.  
Payment Terms:  The principal balance of one hundred thousand dollars ($100,000)
plus interest earned will be due on February 1, 2012.  No monthly payments on
this note will be required.



3.  
Prepayment. This Note may be prepaid at any time, in whole or in part, without
penalty.



4.  
Obligor Waiver. Obligor waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note. In any action on the Note,
Payee or its assignee need not file the original of the Note, but need only file
a photocopy of the Note certified by Payee or such assignee to be true and
correct copy of this Note. No delay on the part of Payee in exercising any right
under this Note or other undertaking affecting this Note, shall operate as a
waiver of such right or any other right under this Note, nor shall any omission
in exercising any right on the part of Payee under this Note operate as a waiver
of any other rights.



5.  
Default. It shall be an “Event of Default” hereunder upon (i) the failure by
Obligor to pay any amount as and when due hereunder, time being of the essence;
or (ii) any assignment for the benefit of creditors of, or the commencement of
any bankruptcy, receivership, insolvency, reorganization, dissolution,
termination, or liquidation proceedings by or against the Obligor, which is not
dismissed within thirty (30) days of the filing of the same; or (iii) breach by
Obligor of any of the other provisions of the Note. Upon the occurrence of the
Event of Default, notwithstanding any provision herein to the contrary, the
outstanding indebtedness evidenced by this Note, together with all accrued
interest shall be immediately due and payable, without notice to or demand upon
Obligor, and Payee may exercise all of its rights and remedies reserved to it
herein or available under applicable law.  Payee may attach any and all assets
of the Company in order to satisfy the Default.



6.  
Application of Payments. Obligor waives the right to direct the application of
any and all payments at any time or times hereafter received by Payee, and
Obligor agrees that Payee shall have the continuing exclusive right to apply and
reapply such payments in any manner Payee may deem advisable, notwithstanding
any entry by Payee upon its books.

 
 
 

--------------------------------------------------------------------------------

 

 
7.  
Captions. Any headings or captions in this Note are inserted for convenience of
reference only. Such headings or captions shall not be deemed to constitute a
part hereof, nor shall they be used to construe or interpret the provisions of
this Note.



8.  
Payment of Costs. Obligor hereby expressly agrees that upon the occurrence of
any Event of Default under this Note, Obligor will pay to Payee, on demand, all
costs of collection and enforcement of every kind including (but not limited to)
all reasonable attorneys’ fees, court costs, and other costs and expenses of
every kind incurred by Payee in connection with the enforcement hereof, whether
or not any lawsuit is filed with respect thereto.



9.  
Notices. Notice shall be deemed given hereunder when sent by commercial courier
and received at recipient’s address, or when sent by overnight delivery by a
commercial delivery service or via the US Postal Service on the date delivered
to recipient’s address, or when sent by e-mail, in each case addressed to the
recipient at the address appearing below or to such address of which one party
notifies the other in accordance with the terms of this Paragraph:




 
If to Payee:
Frank Powers
   
1 Hughes Center Dr, Unit 1604
   
Las Vegas, NV  89169
       
If to Obligor:
Q Lotus Holdings, Inc
   
500 N Dearborn St, Suite 605
   
Chicago, IL 60654
   
Attn: Gary Rosenberg



10.  
Time of the Essence. Time is hereby declared to be of the essence of this Note
and of every part hereof.



11.  
Governing Law and Jurisdiction. This Note has been executed and delivered at
Chicago, Illinois, and shall be governed by and construed in accordance with the
internal laws (and not the choice of laws) of the State of Illinois.  Any
dispute with respect to the subject matter hereof shall be submitted to the
Circuit Court of Cook County, Illinois, or the United States District Court
located in Cook County, Illinois, in either case located in downtown Chicago,
Illinois, wherein jurisdiction and venue shall lie exclusively.



12.  
Severability. In the event any one or more of the provision of this Note shall
for any reason be held to be invalid, illegal or unenforceable, in whole or in
part or in any respect, or in the event any one or more of the provisions of
this Note operate or would prospectively operate to invalidate this Note, then,
and in either of such events, such provision or provisions only shall be deemed
null and void and shall not affect any other provision of this Note and the
remaining provisions of this Note shall remain operative and in full force and
effect.



13.  
Business Loan. Obligor hereby represents and warrants that the purpose of the
loan evidenced by this Note is for the business of Obligor and not for any
consumer purposes whatsoever.

 
 
 

--------------------------------------------------------------------------------

 

 
14.  
Confessions of Judgment. The Obligor hereby waives presentment, dishonor,
protest and demand, diligence, notice of protest, demand and of dishonor, and
any other notice otherwise required to be given under the law in connection with
the delivery, acceptance, performance or default of this Notice, and expressly
agrees that this Notice or any payment hereunder may be extended or
subordinated, by forbearance or otherwise, from time to time, without in any way
affecting the liability of the Obligor. No consent or waiver by the holder
hereof with respect to any action or failure to act which, without such consent
or waiver, would constitute a breach of any provision of this Notice, shall be
valid and binding unless in writing and signed by the Obligor and the holder
thereof.



15.  
Representation of Counsel. Obligor hereby represents and warrants that it has
consulted and conferred with competent legal counsel of its choice before
executing this Note. Obligor further represents and warrants that it has read
and understood the terms of this Note and intends to be bound hereby.



16.  
Waiver of Jury Trial.   Obligor hereby knowingly, voluntarily and intentionally
waives the right to a trial by jury in respect of any litigation based hereon,
arising out of, under or in connection with this note or any course of conduct,
course of dealings, statements (whether verbal or written) or actions of either
party.  Obligor hereby expressly acknowledges this waiver is a material,
inducement for Payee to accept this Note and to make the loan evidenced hereby.






 
OBLIGOR:
 
Q Lotus Holdings, Inc.
             
By:
/S/ Gary Rosenberg
   
Gary Rosenberg, CEO







Wire Instructions

   
Bank:
Chase Bank
 
Branch Address:
600 N Dearborn St, Chicago, IL  60654
 
Branch Phone:
(312) 787-2260
 
Routing Number:
0710 00 013
 
Account Number:
 
 
For Credit To:
Q Lotus Holdings, Inc.
 
 
500 N Dearborn St, Suite 605
 
 
Chicago, IL  60654
 
 
Tel: (312) 379-1800